TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00593-CV



  Comed Medical Systems, Co., Ltd. d/b/a GEMSS Medical and GEMSS North America
                      Inc., f/k/a GEMSS USA Inc., Appellants

                                                   v.

                AADCO Imaging, LLC and AADCO Medical Inc., Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
       NO. 14-0486-C26, HONORABLE RICK J. KENNON, JUDGE PRESIDING



                                           ORDER

PER CURIAM

               In this cause, appellants have perfected an interlocutory appeal to challenge a

temporary injunction signed by the district court on August 28, 2014. Subsequently, appellants have

moved for an “emergency” stay of the temporary injunction pending our resolution of their appeal.

We deny that motion.

               It is ordered on October 8, 2014.

Before Justices Puryear, Pemberton, and Field